                 Case 19-10118-KJC            Doc 7      Filed 01/22/19        Page 1 of 15



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                      Chapter 11

MAREMONT CORPORATION, et al.,1                              Case No. 19-_____ (___)

                          Debtors.                          (Joint Administration Requested)


                   DEBTORS’ MOTION FOR ENTRY OF AN ORDER
       (I) AUTHORIZING THE FILING OF A LIST OF (A) THE TWENTY-FIVE LAW
     FIRMS REPRESENTING THE LARGEST NUMBERS OF ASBESTOS PLAINTIFFS
        ASSERTING CLAIMS AGAINST THE DEBTORS AND (B) THE UNSECURED
           CREDITORS OF THE DEBTORS, (II) AUTHORIZING THE LISTING OF
    ADDRESSES OF COUNSEL FOR ASBESTOS CLAIMANTS IN CREDITOR MATRIX
    IN LIEU OF CLAIMANTS’ ADDRESSES, (III) APPROVING NOTICE PROCEDURES
            FOR SUCH CLAIMANTS, AND (IV) GRANTING RELATED RELIEF

         Maremont Corporation (“Maremont”) and its affiliated debtors and debtors in possession

(collectively, the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”),

submit this motion (this “Motion”) pursuant to section 105(a) of title 11 of the United States

Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”) and rules 1007(a) and (d) and 2002(m)

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), for entry of an order

(the “Proposed Order”), substantially in the form attached hereto as Exhibit A, (i) authorizing

the Debtors to file (a) a single consolidated list of the twenty-five (25) law firms representing the

largest numbers of asbestos plaintiffs asserting claims against the Debtors (the “Top Asbestos

Counsel List”) and (b) a single consolidated list of creditors holding unsecured claims against the

Debtors other than asbestos-related claims (the “Unsecured Creditors List”), in lieu of a list of

the holders of the twenty largest unsecured claims for each Debtor, (ii) authorizing the Debtors to

1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal taxpayer
identification number, are: Maremont Corporation (6138); Maremont Exhaust Products, Inc. (9284); AVM, Inc.
(9285); and Former Ride Control Operating Company, Inc. (f/k/a ArvinMeritor, Inc., a Delaware corporation)
(9286). The mailing address for each Debtor for purposes of these chapter 11 cases is 2135 West Maple Road, Troy,
MI 48084.
                  Case 19-10118-KJC            Doc 7        Filed 01/22/19     Page 2 of 15



list the addresses of counsel for asbestos claimants in the creditor matrix in lieu of such

claimants’ addresses, (iii) approving notice procedures for asbestos claimants, and (iv) granting

related relief.    In support of this Motion, the Debtors submit the Declaration of Carl D.

Anderson, II in Support of First Day Pleadings (the “First Day Declaration”), filed

contemporaneously herewith and incorporated by reference.2 In further support of the Motion,

the Debtors respectfully state as follows:

                         STATUS OF THE CASES AND JURISDICTION

        1.        On the date hereof (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy

Court for the District of Delaware (the “Court”). Concurrently with the filing of this Motion, the

Debtors have requested joint administration and procedural consolidation of the Chapter 11

Cases pursuant to rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”). The Debtors continue to operate their businesses and manage their properties as debtors

in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No party has

requested the appointment of a trustee or examiner in these cases, and no statutory committee has

been appointed.

        2.        The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012. This matter is a core proceeding within the meaning of 28

U.S.C. § 157(b)(2), and the Debtors confirm their consent, pursuant to rule 9013-1(f) of the

Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware (the “Local Rules”), to the entry of a final order or judgment by the Court in

2
 All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
First Day Declaration or the Plan, as applicable.



                                                        2
               Case 19-10118-KJC        Doc 7       Filed 01/22/19   Page 3 of 15



connection with this Motion if it is determined that the Court, absent consent of the parties,

cannot enter final orders or judgments in connection herewith consistent with Article III of the

United States Constitution.

       3.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       4.     The statutory and other bases for the relief requested in this Motion are section

105(a) of the Bankruptcy Code and Bankruptcy Rules 1007(a) and (d) and 2002(m).

                              BACKGROUND OF THE DEBTORS

       5.     Additional information regarding the Debtors’ businesses, corporate history,

capital structure and the circumstances preceding the Petition Date is set forth in the First Day

Declaration and the Disclosure Statement (as defined below).

            THE DEBTORS’ PREPACKAGED PLAN OF REORGANIZATION

       6.     Concurrently with this Motion, the Debtors have filed a joint prepackaged chapter

11 plan of reorganization (the “Plan”) and a related disclosure statement (the “Disclosure

Statement”). The Debtors have also filed a motion to schedule a combined hearing for the Court

to consider approval of the Disclosure Statement and confirmation of the Plan.

       7.     Beginning in mid-2017, Maremont initiated a process to resolve all existing and

future asbestos-related personal injury and wrongful death claims stemming from its historical

use of asbestos in certain of its friction and exhaust products (as defined in the Plan, the

“Asbestos Personal Injury Claims”).      Maremont first engaged restructuring and valuation

advisors and conducted extensive internal diligence regarding its business, litigation, and

corporate history. Maremont then selected the Future Claimants’ Representative, a fiduciary and

representative of future claimants, and provided information and engaged in preliminary

discussions with the Future Claimants’ Representative and his advisors. After these initial

discussions about the terms of a potential pre-negotiated plan of reorganization that would


                                                3
               Case 19-10118-KJC         Doc 7       Filed 01/22/19   Page 4 of 15



establish an asbestos trust under section 524(g) of the Bankruptcy Code (the “Asbestos Personal

Injury Trust”), an Asbestos Claimants Committee was assembled to represent the interests of

current claimants. After further good-faith negotiations with both creditor constituencies, as well

as with Meritor, Inc. (“Meritor”), the non-debtor direct or indirect parent company of each of the

Debtors, the parties agreed on the terms of the Meritor settlement and Maremont contribution to

the Asbestos Personal Injury Trust embodied in the Debtors’ prepackaged Plan.

       8.      The Plan channels all Asbestos Personal Injury Claims to the Asbestos Personal

Injury Trust (the “Asbestos Personal Injury Channeling Injunction”), and such claims will be

paid from the assets of the trust. In exchange for certain protections afforded under the Plan,

including the Asbestos Personal Injury Channeling Injunction, Maremont and Meritor (on behalf

of itself and certain other Non-Debtor Affiliates) will make substantial contributions to the

Asbestos Personal Injury Trust. The total Asbestos Personal Injury Trust assets will be valued,

in the aggregate, in the range of $58–65 million, and include cash, insurance coverage and

receivables, and all of the equity in Reorganized Maremont, which will own and operate

commercial real estate. The Asbestos Personal Injury Trust will resolve Asbestos Personal

Injury Claims asserted by current and future Holders of Asbestos Personal Injury Claims in

accordance with the Asbestos Personal Injury Trust Agreement and the Asbestos Personal Injury

Trust Distribution Procedures.

       9.      Holders of Class 4 Asbestos Personal Injury Claims under the Plan were the only

class of creditors or interest holders entitled to vote under the Plan and such Holders that voted

on the Plan voted unanimously to accept the Plan. The Plan leaves all other Classes of non-

insider Claims Unimpaired.




                                                 4
               Case 19-10118-KJC          Doc 7       Filed 01/22/19    Page 5 of 15



                                      RELIEF REQUESTED

       10.     By this Motion, the Debtors request authority from the Court to (i) file (a) the Top

Asbestos Counsel List, consisting of a single consolidated list of the twenty-five (25) law firms

representing the largest numbers of asbestos plaintiffs asserting claims against the Debtors, and

(b) the Unsecured Creditors List, containing a single consolidated list of creditors holding

unsecured claims against the Debtors other than asbestos-related claims, in lieu of a list of the

holders of the twenty largest unsecured claims for each Debtor, (ii) list the addresses of known

counsel of record for claimants who have asserted asbestos claims against any of the Debtors, in

lieu of the addresses of the claimants themselves, on the Debtors’ creditor matrix, and

(iii) implement a procedure by which the Debtors’ claims and noticing agent approved by the

Court (the “Claims and Noticing Agent”) shall send required notices, mailings and other

communications related to the Chapter 11 Cases to such known counsel of record for asbestos

claimants in lieu of sending such communications to the claimants themselves.

                                       BASIS FOR RELIEF

I.     List of Twenty-five Largest Asbestos Plaintiff Firms and Unsecured Creditors List

       11.     Pursuant to Bankruptcy Rule 1007(d), a chapter 11 debtor must file with its

voluntary petition a list setting forth the names, addresses and claim amounts of the creditors,

excluding insiders, that hold the twenty largest unsecured claims in the debtor’s case (the “Top

Twenty List”). The Top Twenty List is primarily used by the Office of the United States Trustee

(the “U.S. Trustee”) to evaluate the types and amounts of unsecured claims against a debtor and

thus identify potential candidates to serve on an official committee of unsecured creditors that

may be appointed in the debtor’s case under section 1102 of the Bankruptcy Code. See, e.g., In

re Dandy Doughboy Donuts, Inc., 66 B.R. 457, 458 (Bankr. S.D. Fla. 1986) (“The purpose of the

separate list of 20 largest creditors required by this provision in the rules is to enable the clerk to


                                                  5
                 Case 19-10118-KJC              Doc 7        Filed 01/22/19      Page 6 of 15



identify members and the court to appoint immediately an unsecured creditors’ committee in

compliance with 11 U.S.C. § 1102(a)(1).”); 9 Collier on Bankruptcy ¶ 1007.05 (15th ed. 2001,

rev. 2009) (“[T]he larger [unsecured creditor] list and information about the claims of the

creditors on the list enables the United States Trustee to determine the different types of claims

existing in order to assure that a fully representative committee is appointed.”).

        12.      As detailed more fully in the First Day Declaration, Maremont and its Debtor

affiliate Maremont Exhaust Products, Inc. have collectively been subject to thousands of

personal injury and wrongful death claims asserting that they are liable for damages caused by

exposure to asbestos-containing products that Maremont or its predecessor(s) or certain

successors-in-interest allegedly used, sold, manufactured, marketed, produced or distributed or

that were allegedly present in its manufacturing facilities. As of December 31, 2018, there were

approximately 13,000 pending personal injury and wrongful death lawsuits against the Debtors

asserting liability resulting from exposure to asbestos-containing products that were allegedly

manufactured, distributed, and/or sold by the Debtors (the “Maremont Asbestos Lawsuits”), of

which approximately 1,900 are considered by the Debtors to be active. See First Day Decl. ¶ 13.

The Top Asbestos Counsel List is based on the number of open and active claims. Nearly all of

the Debtors’ known contingent creditors are claimants in the Maremont Asbestos Lawsuits, as

the only known Claims against the Debtors as of the Petition Date other than Asbestos Personal

Injury Claims are (i) the Intercompany Payables, (ii) certain Environmental Claims, and

(iii) certain Claims of the Delaware taxing authorities.3 Id. ¶ 52. During the course of the

Chapter 11 Cases, the Debtors plan to seek confirmation of the Plan, which addresses these

asbestos-related claims.
3
  Although there are very few unsecured creditors other than asbestos-related claimants in the Chapter 11 Cases,
First Day Decl. ¶ 52, all of the Debtors’ other known creditors are listed on the Unsecured Creditors List, which is
discussed in greater detail below.



                                                         6
                 Case 19-10118-KJC              Doc 7        Filed 01/22/19      Page 7 of 15



        13.      Because virtually all of the asbestos claimants hold unliquidated claims against

the Debtors, it would be impossible to determine which individual asbestos claimants hold the

largest unsecured claims in the Chapter 11 Cases. First Day Decl. ¶ 53. It is extremely rare for

asbestos plaintiffs to assert a damages amount in their complaints, and thus there is no means for

Maremont to accurately determine which of the approximately 13,000 known Asbestos Personal

Injury Claims are the largest. Id. In addition, as described below in more detail, the Debtors do

not have the proper information necessary to populate a Top Twenty List with the asbestos

claimants themselves, rather than the law firms representing the largest number of such

claimants, as the individual plaintiff information in the claims database maintained for the

Debtors by PACE is in many cases incomplete or obsolete, and supplemental information cannot

be obtained in an efficient or complete manner. Id. Accordingly, the Debtors are seeking

authority to file the Top Asbestos Counsel List in lieu of a Top Twenty List that includes

individual asbestos claimants. In addition, the Debtors will file a list of their largest unsecured

claims other than Asbestos Personal Injury Claims as described below.

        14.      While the substantial majority of the creditors in the Chapter 11 Cases are

asbestos claimants, in order to provide additional information regarding claims other than

asbestos-related claims, the Debtors are also filing the Unsecured Creditors List. The Unsecured

Creditors List provides a consolidated list of every known creditor of the Debtors other than

asbestos-related claimants, including insiders under section 101(31) of the Bankruptcy Code,

which amounts to less than twenty creditors and includes (i) the Intercompany Payables,

(ii) certain Environmental Claims, and (iii) certain Claims of the Delaware taxing authorities.4

Pursuant to the Plan, Environmental Claims will be assumed and assigned to a creditworthy
4
  Although there are very few unsecured creditors other than asbestos-related claimants in the Chapter 11 Cases,
First Day Decl. ¶ 52, all of the Debtors’ other known creditors are listed on the Unsecured Creditors List, which is
discussed in greater detail below.



                                                         7
               Case 19-10118-KJC         Doc 7       Filed 01/22/19   Page 8 of 15



entity with further financial assurances from Meritor’s main U.S. operating subsidiary, which

owns nearly all of Meritor’s assets in North America and conducts nearly all of Meritor’s North

American business operations, and as such are Unimpaired. Tax Claims and any other General

Unsecured Claims are also Unimpaired.

       15.     The Debtors believe that filing the Top Asbestos Counsel List and the Unsecured

Creditors List will facilitate the disclosure of information required by Bankruptcy Rule 1007(d),

given the limitations of the known information regarding the individual asbestos claimants in

these Chapter 11 Cases. The provision of a list of law firms representing the largest number of

asbestos claimants asserting claims against debtors has been approved in numerous chapter 11

cases where the debtor was a defendant in thousands of personal injury lawsuits. See, e.g., In re

Yarway Corp., Case No. 13-11025 (BLS) (Bankr. D. Del. Apr. 25, 2013) [Docket Nos. 1, 15, 21]

(chapter 11 debtor authorized to file list of law firms representing the largest numbers of asbestos

plaintiffs asserting claims against the debtor in lieu of a top twenty unsecured creditors list, and

also filed list of creditors holding the largest unsecured claims other than asbestos claims); In re

Metex Mfg. Co., Case No. 12-14554 [Docket No. 1] (Bankr. S.D.N.Y. Nov. 15, 2012) (same); In

re Leslie Controls, Inc., Case No. 10-12199 [Docket No. 1, 31] (Bankr. D. Del. July 13, 2010)

(same); In re T.H. Agriculture & Nutrition, L.L.C., Case No. 08-14692 (REG) (Bankr. S.D.N.Y.

Nov. 24, 2008) [Docket No. 1] (prepackaged chapter 11 case in which the debtor filed a list of

certain law firms asserting mesothelioma claims against the debtor in lieu of a list of top twenty

unsecured creditors).

II.    List of Counsel to Asbestos Claimants in Creditor Matrix

       16.     Bankruptcy Rule 1007(a) requires a debtor to file with the petition for relief a list

containing the name and address of each creditor. As noted above, the Debtors are defendants in

thousands of asbestos-related lawsuits and nearly all of their known contingent creditors are


                                                 8
                  Case 19-10118-KJC             Doc 7         Filed 01/22/19      Page 9 of 15



asbestos claimants. First Day Decl. ¶ 52. The Debtors, through their vendor PACE, maintain a

litigation database to track the Maremont Asbestos Lawsuits, which largely contains only the

addresses of counsel of record for the claimants in the Maremont Asbestos Lawsuits. Id. ¶ 54.

Moreover, for Maremont Asbestos Lawsuits in which the Debtors do have a record of a

claimant’s address, such addresses were most likely obtained from the original complaints filed

by such claimants, many of which were filed years ago. Thus, for the majority of the Maremont

Asbestos Lawsuits, the addresses of the claimants are not available to the Debtors (nor are phone

numbers or other contact information that would be required for inclusion on a Top Twenty

List). Id. Gathering the individual addresses now would require an onerous review of the files

maintained by the Debtors’ various past and present asbestos litigation counsel across the

country and such review would yield incomplete and potentially inaccurate results at best. Even

if the Debtors were to undertake this onerous task, the Debtors would not be able to verify the

accuracy of the information provided in an efficient manner and without cooperation from the

359 law firms that represent these plaintiffs, who may not be willing to assist given client

confidentiality and privacy issues. Id. Additionally, given ethical considerations related to

communications with a person represented by counsel, communications regarding the Maremont

Asbestos Lawsuits prior to the Petition Date – including the prepetition solicitation of votes on

the Plan – have occurred through and with such counsel.5 Id. Maremont seeks to continue that

communications protocol through the relief being sought herein.

         17.      The Debtors believe that the actual notice that claimants will receive via their

counsel pursuant to the notice protocol set forth herein will be superior to the notice that such

5
 For the minimal number of Maremont Asbestos Lawsuits for which the Debtors do not maintain information for
counsel of record, the Debtors directly sent notices and communications regarding the prepetition solicitation of
votes on the Plan to such claimants, as described more fully in the Debtors’ scheduling and solicitation motion, filed
concurrently herewith. The Debtors will continue to directly provide notice to these claimants in the Chapter 11
Cases.



                                                          9
                Case 19-10118-KJC            Doc 7     Filed 01/22/19       Page 10 of 15



claimants would receive if the Debtors were to attempt to deliver notices and other

communications directly to the claimants. The Debtors also believe that listing and using the

addresses of counsel of record for asbestos claimants will ease the burden on both claimants and

the Debtors. Many of the claimants in the Maremont Asbestos Lawsuits are lay persons, many

of whom who may never have been involved in a commercial bankruptcy case. Such claimants

may be unfamiliar with the types of notices and pleadings that will be served in the Chapter 11

Cases, or any required actions in response to such communications. In addition, listing counsel

of record for each asbestos claimant in lieu of individual addresses will dramatically ease the

administrative burden on the Debtors of attempting to obtain verified information, and of sending

notices to thousands of personal injury claimants, resulting in a more cost-effective notice

procedure that benefits the Debtors’ estates and creditors. As a result, the Debtors request

authority to list the addresses of the counsel of record for each asbestos claimant instead of the

addresses of the individual claimants on the Debtors’ creditor matrix.

III.    The Asbestos Claimant Notice Procedures

        18.      Further, throughout the Chapter 11 Cases, the Debtors will be required to send

certain notices, mailings and other communications to the asbestos claimants that have asserted

claims against the Debtors. In order to ensure that these claimants receive proper and timely

notice of filings and critical events in the Chapter 11 Cases, the Debtors seek to implement a

notice procedure by which the Debtors’ Claims and Noticing Agent will send required notices,

mailings and other communications to the counsel of record for the asbestos claimants (the

“Asbestos Claimant Notice Procedures”). Specifically, with the assistance of the Claims and

Noticing Agent approved by the Court,6 the Debtors will provide notices, mailings and other

6
  Contemporaneously herewith, the Debtors have filed an application seeking to retain Donlin, Recano & Company,
Inc. as the Claims and Noticing Agent pursuant to 28 U.S.C. § 156(c).



                                                      10
              Case 19-10118-KJC          Doc 7    Filed 01/22/19      Page 11 of 15



communications required to be served on asbestos claimants to the respective counsel of record

for such claimants in the manner required pursuant to otherwise applicable noticing procedures

in effect in the Chapter 11 Cases.

       19.     By implementing the Asbestos Claimant Notice Procedures and for the reasons

set forth above, the actual notice that asbestos claimants will receive via their counsel will be

superior to the notice such claimants would receive if the Debtors were to attempt to deliver

notices and other communications directly to the claimants based on the available information in

the litigation database. The addresses for counsel of record to the asbestos claimants are more

likely to remain unchanged over time (and are likely publicly available) and noticing counsel of

record instead will allow for more accurate notice to asbestos claimants. Further, given that most

of the asbestos claimants are laypersons, providing the notices and communications to such

claimants’ counsel of record will better facilitate their participation in the Chapter 11 Cases. The

Asbestos Claimant Notice Procedures will also ease the administrative burden on the Debtors of

sending notices to thousands of asbestos claimants, resulting in a more cost-effective notice

procedure that benefits the Debtors’ estate and creditors.

       20.     The provision of notices to asbestos claimants through their counsel, rather than

to the claimants at their home addresses, is a standard practice in asbestos-related chapter 11

cases. For this reason, and the other reasons set forth herein, courts have granted similar relief in

other asbestos-related chapter 11 cases where the debtor was a defendant in thousands of

personal injury lawsuits. See, e.g., In re Yarway Corp., Case No. 13-11025 (BLS) (Bankr. D.

Del. Apr. 25, 2013) (authorizing the debtor to send notices and mailings regarding the

bankruptcy case to counsel of record for personal injury claimants in lieu of sending

communications to such individual claimants); In re Rapid-Am. Corp., Case No. 13-10687




                                                 11
              Case 19-10118-KJC         Doc 7    Filed 01/22/19     Page 12 of 15



(Bankr. S.D.N.Y. Mar. 13, 2013) (same); In re Metex Mfg. Co., Case No. 12-14554 (Bankr.

S.D.N.Y. Nov. 15, 2012) (same); In re Durabla Mfg. Co., Case No. 09-14415 (Bankr. D. Del.

Dec. 15, 2010) (same); In re Leslie Controls, Inc., Case No. 10-12199 (Bankr. D. Del. July 13,

2010) (same); In re Specialty Products Holding Corp., Case No. 10-11780 (Bankr. D. Del. June

2, 2010) (same); In re Quigley Co., Case No. 04-15739 (Bankr. S.D.N.Y. Sept. 8, 2004) (same);

In re Mid-Valley, Inc., Case No. 03-35592 (Bankr. W.D. Pa. Jan. 12, 2004) (same).

       21.     As is the case here, the debtors in the cases cited above had numerous asbestos

claims asserted against them prior to the commencement of their chapter 11 cases. The courts in

those cases entered orders approving the debtors’ service of all notices, mailings and other

communications to the personal injury claimants’ counsel of record in lieu of individually

notifying each personal injury claimant. The notice procedures approved in the cases listed

above are similar to the Asbestos Claimant Notice Procedures proposed herein.

       22.     The Supreme Court has stated that, in general, due process requires notice that is

“reasonably calculated, under all the circumstances, to apprise interested parties of the pendency

of the action and afford them an opportunity to present their objections.” Mullane v. Central

Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950). Courts have further held that a debtor in a

chapter 11 reorganization case may fulfill the requirements of due process by providing notice to

the counsel of record for a claimant who is engaged in litigation with the debtor. See, e.g.,

Maldonado v. Ramirez, 757 F.2d 48, 51 (3d Cir. 1985) (acknowledging that providing notice to a

claimant’s acting pre-bankruptcy counsel is sufficient to satisfy the requirements of due process);

Linder v. Trump’s Castle Assoc., 155 B.R. 102 (D.N.J. 1993) (holding that because notice was

given to the attorney representing the creditor in its claim against the debtor, notice could be

imputed to the creditor); In re WorldCom, No. 02-13533, 2005 WL 3875192, at *3 (Bankr.




                                                12
              Case 19-10118-KJC         Doc 7     Filed 01/22/19     Page 13 of 15



S.D.N.Y. Oct. 25, 2005) (notice to a creditor’s attorney is binding on that creditor where the

attorney was retained in a state court matter with sufficient knowledge of and nexus to the

bankruptcy case).

       23.     Further, one court in this District has expressly held that the direct mailing of bar

date notices to personal injury claimants, rather than their known attorneys, did not satisfy the

due process requirements of adequate notice, as it was highly unlikely that such claimants would

have paid attention to such notices or have been able to understand and react properly to them.

See In re Grand Union Co., 204 B.R. 864, 874 (Bankr. D. Del. 1997). Instead, the court held that

such claimants could expect that notices would be sent to their counsel, with whom the debtor’s

claims adjuster had been communicating prior to the bankruptcy filing. Id.

       24.     In these Chapter 11 Cases, the Debtors maintain a litigation database of the names

and addresses of counsel of record for the asbestos claimants, and the Debtors have been in

communications with certain of such counsel prior to the Petition Date in order to solicit votes on

the Plan. First Day Decl. ¶ 54. Further, the addresses or other contact information for many of

the individual asbestos claimants are not readily available to the Debtors. Id. Accordingly,

relevant case law and the facts and circumstances of the Chapter 11 Cases support the

implementation of the Asbestos Claimant Notice Procedures set forth herein to ensure that the

claimants who have asserted asbestos claims against the Debtors receive proper and timely

notice of filings and critical events in the Chapter 11 Cases. The Debtors believe that such relief

is necessary to facilitate and improve the administration of the Chapter 11 Cases and provide

meaningful notice and due process to the Holders of Asbestos Personal Injury Claims.

                                            NOTICE

       25.     Notice of this Motion will be provided to (i) the U.S. Trustee; (ii) the firms listed

on the Debtors’ consolidated list of twenty-five (25) law firms representing the largest numbers


                                                13
              Case 19-10118-KJC          Doc 7     Filed 01/22/19     Page 14 of 15



of asbestos plaintiffs asserting claims against the Debtors; (iii) the parties listed on the Unsecured

Creditors List; (iv) counsel to Meritor; (v) counsel to the prepetition Asbestos Claimants

Committee; (vi) counsel to the prepetition Future Claimants’ Representative; (vii) the United

States Attorney’s Office for the District of Delaware; (viii) the Internal Revenue Service; (ix) the

United States Department of Justice; and (x) any party that has requested notice pursuant to

Bankruptcy Rule 2002. Notice of this Motion and any order entered hereon will be served in

accordance with Local Rule 9013-1(m). The Debtors submit that, in light of the nature of the

relief requested, no other or further notice need be given.


                           [Remainder of Page Intentionally Left Blank]




                                                 14
              Case 19-10118-KJC        Doc 7    Filed 01/22/19   Page 15 of 15



       WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Order,

substantially in the form attached hereto, granting the relief requested herein and any further

relief the Court may deem just and proper.



Dated: January 22, 2019             SIDLEY AUSTIN LLP
Wilmington, Delaware                James F. Conlan
                                    Andrew F. O’Neill
                                    Allison Ross Stromberg
                                    Blair M. Warner
                                    One South Dearborn Street
                                    Chicago, Illinois 60603
                                    Telephone: (312) 853-7000
                                    Facsimile: (312) 853-7036

                                             -and-

                                    SIDLEY AUSTIN LLP
                                    Alex R. Rovira
                                    787 Seventh Avenue
                                    New York, New York 10019
                                    Telephone: (212) 839-5300
                                    Facsimile: (212) 839-5599

                                             -and-
                                    COLE SCHOTZ P.C.

                                    /s/ Norman L. Pernick
                                    Norman L. Pernick (No. 2290)
                                    J. Kate Stickles (No. 2917)
                                    500 Delaware Avenue, Suite 1410
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 652-3131
                                    Facsimile: (302) 652-3117

                                    PROPOSED ATTORNEYS FOR THE DEBTORS
                                    AND DEBTORS IN POSSESSION




                                               15
